TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 19, 2015



                                      NO. 03-13-00239-CV


   Handwerker Hren Legal Search, Inc.; Debra Hren; and Neil Handwerker, Appellants

                                                v.

            Recruiting Partners GP, Inc. d/b/a Kinney Recruiting, Inc., Appellee




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PUYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD
              CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 16, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the trial court’s judgment but that there was error requiring correction. Therefore, the

court modifies the trial court’s judgment to delete the portions holding Handwerker jointly

and severally liable with Hren for Kinney Recruiting’s attorney’s fees and costs. The Court

affirms the judgment as modified. Handwerker Hren Legal Search, Inc., Debra Hren, and Neil

Handwerker shall pay all costs relating to this appeal, both in this Court and the court below.